DETAILED ACTION
Applicant’s 10/11/2021, 02/04/2022 and 02/09/2022 responses to the previous 07/09/2021 Office action has been considered and entered.

This is the First Notice of Allowance of 1-20 claims as amended and/or filed in Applicant’s 10/11/2021 and 02/04/2022 responses and/or as amended by Examiner Amendment below.

This application is subject to a Terminal Disclaimer.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest possible effective filing date is 04/11/2018.

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to PROVISIONAL APPLICATION NUMBER 62/729,087 filed on 09/10/2018.

This application claims priority to PROVISIONAL APPLICATION NUMBER 62/656,143 filed on 04/11/2018.

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 10/15/2021 and 02/09/2022 submissions of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview Chris Wolfe on 02/04/2022.

The application has been amended as follows: 
Amend claims 1, 7 and 11 as indicated below:
Claim 1. A computer-implemented method for autonomous vehicle communication, comprising: 
obtaining, by a computing system that comprises one or more computing devices, data associated with a status of an autonomous vehicle; 
determining, by the computing system, that the autonomous vehicle is to become available to perform one or more vehicle services at a later time based at least in part on the data associated with the status of the autonomous vehicle; and 
indicating, by the computing system, to a plurality of companies that the autonomous vehicle is to become available to perform the one or more vehicle services, wherein each company is a service entity among a plurality of service entities associated with a provision of one or more vehicle services; and
causing the autonomous vehicle to initiate a motion control in accordance with a selected vehicle service assignment.


determining, by the computing system, a selected vehicle service assignment based at least in part on the data associated with the plurality of candidate vehicle service assignments prior to completion of a current task associated with the autonomous vehicle.

Claim 11. A computing system comprising:
one or more processors; and
one or more tangible, non-transitory, computer readable media that store instructions that when executed by the one or more processors cause the computing system to perform operations comprising:
obtaining data associated with a status of an autonomous vehicle; 
determining that the autonomous vehicle is to become available to perform one or more vehicle services at a later time based at least in part on the data associated with the status of the autonomous vehicle;
indicating to a plurality of companies that the autonomous vehicle is to become available to the plurality of companies, wherein each company is a service entity among a plurality of service entities associated with a provision of one or more vehicle services; 
obtaining data associated with one or more candidate vehicle service assignments, wherein each of the one or more candidate vehicle service assignments comprises a request for the autonomous vehicle to perform the one or more vehicle services for an associated service entity; and 
causing the autonomous vehicle to initiate a motion control in accordance with a selected vehicle service assignment.


Response to Amendments/Arguments
Upon further consideration the double patenting rejections set forth in sections 18 and 19 of the previous 07/09/2021 Office action is withdrawn.

The 02/09/2022 Terminal Disclaimer obviates the double patenting rejection set forth in section 17 of the previous 07/09/2021 Office action, accordingly said rejection is withdrawn.

Applicant’s 10/11/2021 and 02/04/2022 amendments to the claims and arguments in support thereof with respect to the 35 USC 102 and 103 rejections set forth in sections 11 and 15 respectively of the previous 07/09/2021 Office action have been fully considered and are persuasive.  Accordingly said rejections have been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  
US 9811086 B1 to Poeppel; Scott et al. teaches autonomous vehicles (AV) communicating with a plurality of service providers to relay the status of the (AV) in for example the ABSTRACT:


Col. 3, lines 22+ “(13) Example aspects of the present disclosure are directed to stopping and/or taking an autonomous vehicle out-of-service based on the detection of a fault associated with the vehicle. For instance, a service provider can use a fleet of vehicles to provide a vehicle service to a plurality of users. The service provider can be an entity that organizes, coordinates, manages, etc. vehicle services for users, such as transportation, courier, delivery, and/or other services. The fleet can include, for example, autonomous vehicles that can drive, navigate, operate, etc. with minimal and/or no interaction from a human driver, as will be further described. The service provider can coordinate the autonomous vehicles to provide the vehicle services of the service provider. An autonomous vehicle can include a vehicle computing system that can monitor one or more parameters associated with the vehicle.”

However, Poeppel fails to teach or render obvious inter alia, indicating when the AV is to “become available” as required by the independent claims.
Accordingly, this prior art does not teach or render obvious the claimed invention for at least the reasons set forth below.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore, the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is 
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20170059336 A1 to Huang; Shih-Chia et al. (Huang) and US-20190197798-A1 to Abari; Farzad Cyrus Foroughi (Abari) fails to teach or render obvious a computer-implemented method for autonomous vehicle communication, comprising: obtaining, by a computing system that comprises one or more computing devices, data associated with a status of an autonomous vehicle; determining, by the computing system, that the autonomous vehicle is to become available to perform one or more vehicle services at a later time based at least in part on the data associated with the status of the autonomous vehicle; and indicating, by the computing system, to a plurality of companies that the autonomous vehicle is to become available to perform the one or more vehicle services, wherein each company is a service entity among a plurality of service entities associated with a provision of one or more vehicle services and causing the autonomous vehicle to initiate a motion control in accordance with a selected vehicle service assignment as set forth in the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20220203                                                                                                                                                                                                    
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665